DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered.
Applicant’s arguments, starting on page 6, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1, 5-6, 10-11, and 15 have been fully considered but are not persuasive. 
Regarding claim 1, applicant argues that Prasad in view of Anchan and Yu do not disclose the features of the instant claim because Yu does not disclose receiving one information including both of TMGI and g-RNTI, nor the single-cell multi-transmission control information including cell identification information on a neighboring cell that provides the single-cell multi-transmission. The examiner respectfully disagrees. Firstly, Yu does teach the single-cell multi-transmission control information including cell identification information on a neighboring cell that provides the single-cell multi-transmission. Yu paragraph 95 and associated figure 18 disclose that the g-RNTI may be cell specific, and thus the g-RNTI may be reasonably interpreted by one of ordinary skill in the art as a cell identifier. Secondly, the examiner notes that the language of the claim is broader than simply requiring a cell identifier per se, but rather requires “cell identification information” and similarly does not require that the single-cell multi-transmission control information include information on g-RNTI per se, but rather “information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”. The TMGI is mapped to the G-RNTI as disclosed in paragraph 92, and thus the TMGI could reasonably be interpreted by one of ordinary skill in the art as also corresponding to the “information on a neighboring cell providing the Yu does teach this feature of the instant claim, and Prasad in view of Anchan and Yu do teach all the features of the instant claim.
Applicant argues that claims 6 and 11 contain similar features to claim 1 and are thus allowable for similar reasons. The examiner respectfully disagrees. Claim 1 uses the language “wherein the single-cell multi-transmission control information comprises” which has a different scope as compared to claims 6 and 11, which use the language “wherein the single-cell multi-transmission control information comprises at least one of”. Thus, assuming arguendo that Yu does not teach all three of the elements “[i] cell identification information on a neighboring cell providing single-cell multi-transmission, [ii] group communication service identification information (Temporary Mobile Group Identity: TMGI), [iii] and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”, Yu would still teach the cited feature of the instant claims because as admitted by applicant on page 7 of the remarks, “Yu might teach individually receiving TMGI and g-RNTI at two separate steps” which is enough to satisfy the language of the instant claims.
Applicant’s arguments regarding claim 5, 10, and 15 are based on their dependence to claims 1, 6, and 11 and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20160374050 A1) in view of Anchan (US 20130121133 A1), and Yu (US 20140286222 A1).
Regarding claim 1, Prasad discloses:
“A method for receiving, by a user equipment (UE), single-cell multi-transmission data, the method comprising… wherein the single-cell multi-transmission performs group communication through … radio resource shared with other UEs included in a same group in the primary cell;” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“receiving single-cell multi-transmission control information in the primary cell, wherein the single-cell multi-transmission control information is information for controlling the single-cell multi-transmission; and identifying whether a neighboring cell provides the single-cell multi-transmission using the single-cell multi-transmission control information…” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“…and wherein the method comprises requesting to receive a group communication service through unicast to one of a group communication service application server, a base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell does not ([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “receiving system information for single-cell multi-transmission in a primary cell (PCell),” group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI),” nor “and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information”.
However, Anchan discloses the missing features:
“receiving system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the control information based on system information is that conventionally a SIB is used in LTE networks in order to provide information necessary for accessing other channels on a network and hence using such Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”.
However, Yu discloses the missing features:
group communication through “a Physical Downlink Shared Channel (PDSCH)”([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed by Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.
Regarding claim 6, Prasad discloses:
“A method for transmitting, by a base station, single-cell multi-transmission data, the method comprising… wherein the single-cell multi-transmission performs group communication through … radio resource shared with UEs included in a same group in the primary cell;” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“generating single-cell multi-transmission control information for controlling the single-cell multi-transmission; and transmitting the single-cell multi-transmission control information to a user equipment (UE) in the primary cell…” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“…and wherein user equipment (UE) identifies whether a neighboring cell provides single-cell multi-transmission using the single-cell multi-transmission control information and requests to receive a group communication service through unicast to one of a group communication service application server, the base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell is identified as not providing single-cell multi-transmission.” ([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “transmitting system information for single-cell multi-transmission in a primary cell (PCell)”, group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises at least one 
However, Anchan discloses the missing features:
“transmitting system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the control information based on system information is that conventionally a SIB is used in LTE networks in order to provide information necessary for accessing other channels on a network and hence using such a process increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: 
However, Yu discloses the missing features:
group communication through “a Physical Downlink Shared Channel (PDSCH)”([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed by Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group communication, and hence this information or information like it is necessary to obtain the benefits of group communication, hence including such information enhances service quality. The reason for using TMGI and G-RNTI is that they are already standard, hence using them increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.
Regarding claim 11, Prasad discloses:
([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“wherein the single-cell multi-transmission performs group communication through … radio resource shared with other UEs included in a same group in the primary cell” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“and the single-cell multi-transmission control information is information for controlling the single-cell multi-transmission;” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“and a controller configured to identify whether a neighboring cell provides single-cell multi-transmission using the single-cell multi-transmission control information…and wherein the method comprises requesting to receive a group communication service through unicast to one of a group communication service application server, a base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell does not provide single-cell multi-transmission.” ([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “to receive system information for single-cell multi-transmission in a primary cell (PCell)”, group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group 
However, Anchan discloses the missing features:
“to receive system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the control information based on system information is that conventionally a SIB is used in LTE networks in order to provide information necessary for accessing other channels on a network and hence using such a process increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”.
However, Yu discloses the missing features:
([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed by Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group communication, and hence this information or information like it is necessary to obtain the benefits of group communication, hence including such information enhances service quality. The reason for using TMGI and G-RNTI is that they are already standard, hence using them increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20160374050 A1) in view of Anchan (US 20130121133 A1), Yu (US 20140286222 A1), and further in view of Lee .
Regarding claim 5, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “performing a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “performing a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission” ([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing service quality. Therefore, it would have been obvious to combine Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.
Regarding claim 10, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “wherein user equipment (UE) performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “wherein user equipment (UE) performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.” ([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing service quality. Therefore, it would have been obvious to combine Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.
Regarding claim 15, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “wherein the controller performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “wherein the controller performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.” ([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing service quality. Therefore, it would have been obvious to combine Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.